Exhibit 10.4

 

DIPLOMAT PHARMACY, INC.

Form of Restricted Stock Unit Award Agreement

Make-Whole Inducement Equity Award

 

Grantee: [            ]

Grant Date:  [            ]

Number of Restricted Stock Units:  [            ]

 

1.                                      Grant of RSU.  Pursuant to and subject
to the terms and conditions set forth herein, effective as of the Grant Date set
forth above, Diplomat Pharmacy, Inc. (the “Company”) grants to the Grantee
identified above an award of [            ] Restricted Stock Units, (“RSUs”), on
the terms and subject to the conditions set forth in this Restricted Stock Unit
Award Agreement (this “Agreement”). Although the RSUs are being granted as an
inducement grant and not under any equity incentive compensation program of the
Company, this Agreement shall be construed as if such RSUs had been granted
under the Diplomat Pharmacy, Inc. 2014 Omnibus Incentive Plan (the “Plan”) in
accordance and consistent with, and subject to, the provisions of the Plan, the
terms of which are incorporated herein by reference. Except as expressly set
forth herein, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail. Each RSU represents the right to receive, upon vesting
and the satisfaction of any required tax withholding obligation, one share of
common stock, no par value, of Diplomat Pharmacy, Inc. (“Common Stock”). 
Capitalized terms not defined in this Agreement have the meanings ascribed to
such terms in the Plan.

 

2.                                      Normal Vesting Period.   Except as
provided in Paragraphs 3, the RSUs shall vest in equal increments on each of the
first, second and third anniversaries of the Grant Date (each, a “Vesting
Date”), provided that Grantee has remained continuously employed by the Company
or a Subsidiary from the Grant Date to such vesting date.

 

3.                                      Accelerated Vesting upon Termination
after Change in Control.  Notwithstanding Paragraph 2 above, upon the
termination without Cause by the Company or a Subsidiary (or a successor, as
applicable) of Grantee’s service as an employee or if Grantee resigns for Good
Reason (as defined below) in connection with or within one year following the
consummation of a Change in Control, then the vesting of the RSUs shall
accelerate such that 100% of the RSUs then unvested shall vest, effective
immediately prior to such termination of Grantee’s employment.  In the event of
a Change in Control, if the Company’s successor (which, for the purposes of this
provision, is the acquirer of the Company’s assets in a Change in Control
resulting from the sale of all or substantially all of the Company’s assets)
does not agree to assume this Agreement, or to substitute an equivalent award or
right for this Award, and if Grantee has remained continuously employed from the
Grant Date to the date of the Change in Control, and does not voluntarily resign
without continuing with the Company’s successor, then the vesting of the RSUs
shall accelerate such that the RSUs shall be vested to the same extent as if
Grantee had been terminated without Cause as described in this Paragraph 3,
effective immediately prior to, and contingent upon, the consummation of such
Change in Control.

 

As used herein, “Good Reason” shall mean Grantee’s resignation due to the
occurrence of any of the following conditions which occurs without Grantee’s
written consent, provided that the

 

--------------------------------------------------------------------------------


 

requirements regarding advance notice and an opportunity to cure set forth below
are satisfied:  (1) a reduction of Grantee’s then current base salary by 10% or
more unless such reduction is part of a generalized salary reduction affecting
similarly situated employees; (2) a change in Grantee’s position with the
Company that materially reduces Grantee’s duties, level of authority or
responsibility; (3) a material breach of any employment agreement between
Grantee and the Company or a Subsidiary (if any); or (4) the Company conditions
Grantee’s continued service with the Company on Grantee’s being transferred to a
site of employment that would increase Grantee’s one-way commute by more than 50
miles from Grantee’s then principal residence.  In order for Grantee to resign
for Good Reason, Grantee must provide written notice to the Company of the
existence of the Good Reason condition within 30 days of the initial existence
of such Good Reason condition.  Upon receipt of such notice, the Company will
have 30 days during which it may remedy the Good Reason condition and not be
required to provide for the vesting acceleration described herein as a result of
such proposed resignation.  If the Good Reason condition is not remedied within
such 30-day period, Grantee may resign based on the Good Reason condition
specified in the notice effective no later than 30 days following the expiration
of the 30-day cure period.

 

As used herein, “Change in Control” shall mean a transaction or series of
related transactions that both (i) meets the definition of the term “Change in
Control” in the Plan, and (ii) meets the definition of a “change in control
event” set forth in Treasury Regulation section 1.409A-3(i)(5).

 

4.                                      Issuance of Shares.  Except as provided
in Paragraph 24 below, as soon as practicable (but within 30 days) after the
vesting of this Award, the Company will issue and transfer to the Grantee one
share of Common Stock for each RSU held by Grantee, subject to adjustment in
accordance with Paragraph 9 below.  No fractional shares will be issued.

 

5.                                      Dividend Equivalent Rights.  For each
cash dividend that is declared on the Common Stock after the date of this Award
and prior to a Vesting Date and that is payable on or before the applicable
Vesting Date, then, on the payment date of such dividend, Grantee shall be
credited with an amount equal to the cash value of the dividends that would have
been paid to Grantee if one share of Common Stock had been issued on the Grant
Date for each unvested RSU granted to Grantee under this Award.  Each such
credited amount shall vest on the same date that the RSUs under this Award vest,
and (subject to Paragraph 24 below) the vested credited amount shall be paid in
cash to Grantee, without interest, on the 30th day following the applicable
Vesting Date.

 

6.                                      Non-Transferability of RSUs.  The RSUs
are personal to Grantee. The RSUs are not transferable by Grantee.

 

7.                                      Restrictive Covenants; Compensation
Recovery.  By signing this Agreement, Grantee acknowledges and agrees that the
RSUs (and any stock or stock-based award previously granted by the Company or a
Subsidiary to Grantee, including under the Plan, or otherwise) shall (i) be
subject to forfeiture as a result of Grantee’s violation of any agreement with
the Company or a Subsidiary regarding non-competition, non-solicitation,
confidentiality, non-disparagement, inventions and/or similar restrictive
covenants (the “Restrictive Covenants Agreement”), and (ii) be subject to
forfeiture and/or recovery under any compensation recovery policy that may be
adopted from time to time by the Company or any of its Subsidiaries. For
avoidance of doubt,

 

2

--------------------------------------------------------------------------------


 

compensation recovery rights to the RSUs or other shares of Company stock
(including shares of stock acquired under previously granted stock-based awards)
shall extend to the proceeds realized by Grantee due to sale or other transfer
of such stock. Grantee’s prior execution of the Restrictive Covenants Agreement
was a material inducement for the Company’s grant of the RSUs under this
Agreement.

 

8.                                      Rights of Grantee.  Nothing contained in
this Agreement shall (i) interfere with or limit in any way the right of the
Company or a Subsidiary to terminate Grantee’s employment at any time and for
any or no reason, (ii) confer upon Grantee any right to be selected as a Plan
Participant  or give Grantee any claim to be granted any award under any option
or other benefit plan or to be treated uniformly with other Participants and
employees, or (iii) require or permit any adjustment to the number of RSUs upon
or as a result of the occurrence of any subsequent event (except as provided in
Paragraph 13 of the Plan).  Since no property is transferred until the shares
are issued upon vesting, Grantee acknowledges and agrees that Grantee cannot and
will not attempt to make an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include the fair market value of the TSUs in
Grantee’s gross income for the taxable year of the grant of the Award.

 

9.                                      Withholding of Taxes.  The Company will
determine, in its discretion, which of the following two methods will be used to
satisfy the statutory minimum tax withholding obligations in connection with the
payment of this Award:  (a) withholding from payment to Grantee sufficient cash
and/or shares of Common Stock issuable under the Award having a fair market
value sufficient to satisfy the withholding obligation; or (b) payment by
Grantee to the Company the withholding amount by wire transfer, certified check,
or other means acceptable to the Company, or by additional payroll withholding
in the event Grantee fails to pay the withholding amount.  To the extent that
the value of any whole shares of Common Stock withheld exceeds applicable tax
withholding obligations, the Company agrees to pay the excess in cash to Grantee
through payroll or by check as soon as practicable. To the extent tax
withholding obligations are satisfied pursuant to subsection (a) above, by sale
of such number of shares of Common Stock having a fair market value sufficient
to satisfy the withholding tax obligation and application of the proceeds of the
sale to satisfaction of the withholding tax obligation, this Section 9 is
intended to constitute a written plan pursuant to Rule 10b5-1(c) under the
Securities Exchange Act of 1934.  To the extent applicable, Grantee shall take
actions necessary to ensure that any such sales shall comply with Rule 144 under
the Securities Act of 1933.

 

10.                               Resale Restrictions.  The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the RSUs. The Company currently intends to maintain
this registration, but has no obligation to do so. If the registration ceases to
be effective, Grantee will not be able to sell or transfer Common Stock issued
to Grantee upon vesting of the RSUs unless an exemption from registration under
applicable securities laws is available. Grantee agrees that any resale by
Grantee of Common Stock acquired upon vesting of the RSUs shall comply in all
respects with the requirements of all applicable securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, as amended, the Exchange Act, and the respective rules and regulations
promulgated thereunder) and any other law, rule or regulation applicable
thereto, as such laws, rules and regulations may be amended from time to time.
The Company shall not be obligated to issue the Common Stock or permit their
resale if such issuance or resale would violate any such requirements.

 

3

--------------------------------------------------------------------------------


 

11.                               Consent to Transfer of Personal Data.  In
administering this Agreement, or to comply with applicable legal, regulatory,
tax or accounting requirements, it may be necessary for the Company to transfer
certain Grantee personal data to a Subsidiary, or to outside service providers,
or to governmental agencies. By signing this Agreement and accepting the award
of the RSUs, Grantee consents, to the fullest extent permitted by law, to the
use and transfer, electronically or otherwise, of Grantee’s personal data to
such entities for such purposes.

 

12.                               Consent to Electronic Delivery.  In lieu of
receiving documents in hard copy paper format, Grantee agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, documents,
forms and communications) in connection with the RSUs and any other prior or
future incentive award or program made or offered by the Company, a Subsidiary
and their predecessors or successors. Electronic delivery of a document to
Grantee may be via a Company or Subsidiary email system or by reference to a
location on a Company or Subsidiary intranet site to which Grantee has access.

 

13.                               No Ownership of Common Stock Until Vesting. 
Prior to the vesting of the RSUs, the Grantee shall not possess any incidents of
ownership of the Common Stock, including voting or dividend rights.

 

14.                               Notices.  Any and all notices, designations,
consents, offers, acceptances and any other communications provided for herein
shall be given in writing and shall be delivered either personally or by
registered or certified mail, postage prepaid, which shall be addressed, in the
case of the Company, to the General Counsel of the Company at the principal
office of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to such other address as may be
designated in writing by the Grantee.

 

15.                               Successors.  The terms of this Agreement shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and of the Grantee and the beneficiaries, executors, administrators,
heirs and successors of the Grantee.

 

16.                               Invalid Provision.  The invalidity or
unenforceability of any particular provision hereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

17.                               Modifications.  Except as provided in this
Agreement, no change, modification or waiver of any provision of this Agreement
shall be valid unless the same is in writing and signed by the parties hereto.

 

18.                               Entire Agreement.  This Agreement contains the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

19.                               Governing Law.  This Agreement and the rights
of the Grantee hereunder shall be governed, construed, and administered in
accordance with and governed by the laws of the State of Michigan (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws of such jurisdiction or any other jurisdiction).

 

4

--------------------------------------------------------------------------------


 

20.                               Headings.  The headings of the Paragraphs
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

21.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

22.                               Committee Determinations Final and Binding. 
The Committee shall have final authority to interpret and construe this
Agreement (including the Plan) and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Grantee
and his/her legal representative in respect of any questions arising under this
Agreement (including the Plan).

 

23.                               Code Section 409A.  This Agreement (and the
benefits and payments provided for under this Agreement) are intended to be
exempt from or to comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and other guidance issued thereunder (“Code
Section 409A), and this Agreement shall be interpreted and administered in a
manner consistent with that intention; provided, however, that under no
circumstances shall the Company or a Subsidiary be liable for any additional tax
or other sanction imposed upon the Grantee, or other damage suffered by the
Grantee, on account of this Agreement (or the benefits and payments provided for
under this Agreement) being subject to and not in compliance with Code
Section 409A. For purposes of this Agreement, if necessary to avoid the
imposition of additional taxes upon the Grantee under Code Section 409A, the
Grantee’s employment will not be considered to have terminated until and if the
Grantee has experienced, in respect of the Company or a Subsidiary (or successor
thereto), as applicable, a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h). Where Common Stock is required by this
Agreement to be issued to the Grantee (and where dividend equivalent amounts are
required to be paid to the Grantee) within a 30 day period following an
applicable vesting date, the Company shall determine when during that 30 day
period the Common Stock will be issued and the dividend equivalent amount will
be paid to the Grantee.  If and to the extent necessary to avoid the imposition
of additional taxes upon the Grantee under Code Section 409A, if the Grantee is
entitled to receive Common Stock or dividend equivalent amounts upon or as a
result of the Grantee’s separation from service, and if the Grantee is a
“specified employee” (within the meaning of Treasury Regulation section
1.409A-1(i)) on the date of his or her separation from service, notwithstanding
any other provision of this Agreement to the contrary, such Common Stock shall
be issued and such dividend equivalent amounts shall be paid to the Grantee only
upon the earliest to occur of (i) the day next following the date that is the
six-month anniversary of the date of the Grantee’s separation from service, or
(ii) the date of the Grantee’s death.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

 

Diplomat Pharmacy, Inc.

 

 

 

By

 

 

Name:

 

 

Its:

 

 

The undersigned hereby acknowledges having read this Agreement and agrees to be
bound by all provisions set forth herein.

 

Dated as of:

 

 

GRANTEE:

 

 

 

 

Name:

 

 

6

--------------------------------------------------------------------------------